 

Exhibit 10.1

 



 

 

SHARE PURCHASE AGREEMENT

 

by and among

 

Facebank Group, Inc.

 

and

 

C2A2 Corp. AG Ltd

 



 

 

Dated as of July 10, 2020

 

 

 

 

TABLE OF CONTENTS

 

  PAGE ARTICLE I DEFINITIONS 1     Section 1.01   Definitions. 1 Section
1.02   Interpretation 2     ARTICLE II REPRESENTATIONS AND WARRANTIES OF THE
SELLER 3     Section 2.01   Organization. 3 Section 2.02   Valid Obligation. 3
Section 2.03   Governmental Authorization. 4 Section 2.04   Title to and
Issuance of the Company Shares. 4 Section 2.05   Organization. 4 Section
2.06   Authorized Shares and Capital. 4 Section 2.07   Information. 4 Section
2.08   Litigation and Proceedings 4 Section 2.09   Compliance With Laws and
Regulations 5 Section 2.10   Broker’s, Finder’s or Similar Fees. 5     ARTICLE
III REPRESENTATIONS AND WARRANTIES OF THE PURCHASER 5     Section
3.01   Organization. 5 Section 3.02   Valid Obligation. 5 Section
3.03   Governmental Authorization. 5 Section 3.04   Compliance With Laws and
Regulations 5 Section 3.05   Investment Representations. 6 Section
3.06   Broker’s, Finder’s or Similar Fees. 7     ARTICLE IV SHARE PURCHASE 7
Section 4.01   The Transactions. 7     Section 4.02   Closing. 7 Section
4.03   Deliverables at the Closing. 7 Section 4.04   Actions Following the
Closing. 10     ARTICLE V CONDITIONS PRECEDENT TO OBLIGATIONS OF EACH PARTY 11  
  Section 5.01   Release Agreement. 11 Section 5.02   Transfer of Shares to FBNK
Finance. 11 Section 5.03   IndexAtlas Agreement. 11 Section 5.04   HLEE
Transfer. 11 Section 5.05   Option Agreement. 12 Section 5.06   US$100MM Credit
Agreement. 12 Section 5.07   Payment and Termination. 12     ARTICLE VI
CONDITIONS PRECEDENT TO OBLIGATIONS OF PURCHASER 12     Section 6.01   Accuracy
of Representations and Performance of Covenants. 12 Section 6.02   No
Governmental Prohibition. 13 Section 6.03   Consents. 13 Section 6.04   Other
Items. 13

 

 

 



 

ARTICLE VII CONDITIONS PRECEDENT TO OBLIGATIONS OF THE SELLER 13     Section
7.01   Accuracy of Representations and Performance of Covenants. 13 Section
7.02   No Governmental Prohibition. 13 Section 7.03   Consents. 13 Section
7.04   Other Items. 13     ARTICLE VIII TERMINATION 13     Section
8.01   Termination. 13 Section 8.02   Termination Costs. 14 Section
8.03   Effect of Termination. 15 Section 8.04   Default by Purchaser 15 Section
8.05   Default by the Seller 15     ARTICLE IX INDEMNIFICATION 16     Section
9.01   General Indemnification. 16 Section 9.02   Procedures for
Indemnification. 16 Section 9.03   Payment. 16 Section 9.04   Effect of
Knowledge on Indemnification. 16     ARTICLE X MISCELLANEOUS 16     Section
10.01   Governing Law 16 Section 10.02   Specific Performance. 17 Section
10.03   Notices 17 Section 10.04   Attorneys’ Fees 18 Section
10.05   Confidentiality 18 Section 10.06   Public Announcements and Filings 18
Section 10.07   Schedules; Knowledge 19 Section 10.08   Third Party
Beneficiaries 19 Section 10.09   Expenses 19 Section 10.10   Entire Agreement 19
Section 10.11   Survival 19 Section 10.12   Rights and Remedies; Amendment;
Waiver 19 Section 10.13   Arm’s Length Bargaining; No Presumption Against
Drafter. 19 Section 10.14   Headings. 20 Section 10.15   No Assignment or
Delegation. 20 Section 10.16   Further Assurances. 20 Section 10.17   Efforts 20
Section 10.18   Counterparts 20

 

 

 

 



Exhibits   Exhibit A Form of Stock Power Exhibit B-1 Assignment and Release
Agreement (Joint Proficient Project Company Limited) Exhibit B-2 Release
Agreement (IndexAtlas AG) Exhibit B-3 Release Agreement (SERES Investments S.à
r.l., SPF) Exhibit B-4 Release Agreement (Lazar Vision Fund LP) Exhibit B-5
Release Agreement (Herculius Partners SA) Exhibit B-6 Release Agreement
(Herculius Partners “Taurus” Fund c/o IFM Independent Fund Management) Exhibit
B-7 Release Agreement (The Native SA) Exhibit B-8 Release Agreement (HLEE
Finance S.à r.l.) Exhibit B-9 Release Agreement (Victor Iezuitov) Exhibit B-10
Release Agreement (Jacques Girod) Exhibit C Mutual General Release Exhibit D
FBNK Finance 4,833,114 share Subscription Agreement Exhibit E IndexAtlas
Termination and Cancellation Agreement Exhibit F Form of Redemption Agreement
Exhibit G Option Agreement Exhibit H Termination and Release Agreement Exhibit I
Payment and Termination Agreement

 



 

 

 

SHARE PURCHASE AGREEMENT

 

Dated as of July 10, 2020

 

This Share Purchase Agreement (this “Agreement”) is entered into as of the date
first set forth above (the “Effective Date”) by and between (i) Facebank Group,
Inc., a Florida corporation (the “Seller”) formerly known as Pulse Evolution
Group Inc, publicly traded under the ticker “FUBO” and (ii) C2A2 Corp. AG Ltd
(in the course of incorporation and represented by Mr. Aston Fallen pursuant to
Article 645 Para. 2 Swiss Code of Obligations, with an address of Chemin de la
Chéneau, CH-1276 Gingins Switzerland), a Switzerland company (the “Purchaser”).
The Seller and the Purchaser may be referred to herein individually as a “Party”
and collectively as the “Parties”.

 

WHEREAS, the Seller is a publicly held corporation organized under the laws of
the State of Florida;

 

WHEREAS, the Seller is a shareholder of FACEBANK AG, a Swiss corporation with
the registration number CH-270.3.015.606-4 (“Company”); and

 

WHEREAS, the Purchaser agrees to acquire all of the 1,000 shares of common stock
of the Company, par value CHF 100.00 per share of an aggregate par value of CHF
100,000.00, held by the Seller (the “Company Shares”), which constitute 100% of
the issued and outstanding shares of stock of the Company in exchange for a
series of assignments, payments, releases, options and settlements further
described herein (such exchange and the other transactions as contemplated
herein, collectively, the “Transactions”);

 

NOW THEREFORE, on the stated premises and for and in consideration of the mutual
covenants and agreements hereinafter set forth and the mutual benefits to the
Parties to be derived herefrom, and intending to be legally bound hereby, the
Parties now agree as follows:

 

ARTICLE I DEFINITIONS

 

Section 1.01 Definitions. In addition to the terms defined herein, the following
terms, as used herein, have the following meanings:

 

(a) “Action” means any claim, action, cause of action, demand, lawsuit,
arbitration, inquiry, audit, notice of violation, proceeding, litigation,
citation, summons, subpoena or investigation of any nature, civil, criminal,
administrative, regulatory or otherwise, whether at law or in equity.

 

(b) “Affiliate” means, with respect to a specified Person, any other Person that
directly or indirectly Controls, is Controlled by or is under common Control
with, the specified Person.

 

(c) “Business Day” means any day except Saturday, Sunday or any other day on
which commercial banks located in the State of New York, United States, are
authorized or required by Law to be closed for business.

 

1

 

 

(d) “Control” means (a) the possession, directly or indirectly, of the power to
vote 10% or more of the securities or other equity interests of a Person having
ordinary voting power, (b) the possession, directly or indirectly, of the power
to direct or cause the direction of the management and policies of a Person, by
contractor otherwise, or (c) being a director, officer, executor, trustee or
fiduciary (or their equivalents) of a Person or a Person that controls such
Person.

 

(e) “Governmental Authority” means any United States federal, state, local or
foreign government or political subdivision thereof, or any agency or
instrumentality of such government or political subdivision, or any
self-regulated organization or other non-governmental regulatory authority or
quasi-governmental authority (to the extent that the rules, regulations or
orders of such organization or authority have the force of Law), or any
arbitrator, court or tribunal of competent jurisdiction.

 

(f) “Law” means any statute, law, ordinance, regulation, rule, code, order,
constitution, treaty, common law, judgment, decree, other requirement or rule of
law of any Governmental Authority.

 

(g) “Losses” means losses, damages, liabilities, deficiencies, Actions,
judgments, interest, awards, penalties, fines, costs or expenses of whatever
kind, including reasonable attorneys’ fees and the cost of enforcing any right
to indemnification hereunder and the cost of pursuing any insurance providers;
provided, however, that “Losses” shall not include (i) punitive damages, except
in the case of fraud or to the extent actually awarded to a Governmental
Authority or other third party or (ii) lost profits or consequential damages, in
any case.

 

(h) “Person” means an individual, corporation, partnership, joint venture,
limited liability company, Governmental Authority, unincorporated organization,
trust, association or other entity.

 

(i) “Transaction Documents” means this Agreement and any other agreement,
document, certificate or writing delivered or to be delivered in connection with
this Agreement and any other document related to the Transactions related to the
forgoing, including, without limitations, those delivered at or prior to the
Closing.

 

Section 1.02 Interpretation. Unless the express context otherwise requires:

 

(a) the words “hereof,” “herein,” and “hereunder” and words of similar import,
when used in this Agreement, shall refer to this Agreement as a whole and not to
any particular provision of this Agreement;

 

(b) terms defined in the singular shall have a comparable meaning when used in
the plural, and vice versa;

 

(c) the terms “Dollars” and “$” mean United States Dollars;

 

(d) references herein to a specific Section, Subsection, Recital or Exhibit
shall refer, respectively, to Sections, Subsections, Recitals or Exhibits of
this Agreement;

 

(e) wherever the word “include,” “includes,” or “including” is used in this
Agreement, it shall be deemed to be followed by the words “without limitation”;

 

2

 

 

(f) references herein to any gender shall include each other gender;

 

(g) references herein to any Person shall include such Person’s heirs,
executors, personal representatives, administrators, successors and assigns;
provided, however, that nothing contained in this Section 1.02(g) is intended to
authorize any assignment or transfer not otherwise permitted by this Agreement;

 

(h) references herein to a Person in a particular capacity or capacities shall
exclude such Person in any other capacity;

 

(i) references herein to any contract or agreement (including this Agreement)
mean such contract or agreement as amended, supplemented or modified from time
to time in accordance with the terms thereof;

 

(j) with respect to the determination of any period of time, the word “from”
means “from and including” and the words “to” and “until” each means “to but
excluding”;

 

(k) references herein to any Law or any license mean such Law or license as
amended, modified, codified, reenacted, supplemented or superseded in whole or
in part, and in effect from time to time; and

 

(l) references herein to any Law shall be deemed also to refer to all rules and
regulations promulgated thereunder.

 

ARTICLE II REPRESENTATIONS AND WARRANTIES OF THE SELLER

 

As an inducement to, and to obtain the reliance of the Purchaser, except as set
forth in the disclosure schedules delivered by the Seller to the Purchaser on
the Effective Date (the “Company Schedules”) and referencing the Section of this
ARTICLE II to which such exception or disclosure relates, the Seller hereby
represent and warrant to the Purchaser as follows:

 

Section 2.01 Organization. The Seller is the Florida corporation, duly
organized, validly existing, and in good standing under the Laws of the state of
Florida and has the power and authority under all applicable Laws to carry on
its business in all material respects as it is now being conducted.

 

Section 2.02 Valid Obligation. Other than the consents and approvals as
referenced in Section 7.03, the Seller has taken all actions required by Law,
its organizational documents, or otherwise, to authorize the execution, delivery
and performance of this Agreement and the consummation of the transactions as
set forth herein. This Agreement has been duly executed and delivered by the
Seller and, assuming due execution hereof by the Purchaser and receipt of the
consents and approvals as referenced in Section 7.03, constitutes a valid and
legally binding agreement of the Seller, enforceable against the Seller in
accordance with its terms, except as may be limited by bankruptcy, insolvency,
moratorium or other similar Laws affecting the enforcement of creditors’ rights
generally and subject to the qualification that the availability of equitable
remedies is subject to the discretion of the court before which any proceeding
therefore may be brought.

 

3

 

 

Section 2.03 Governmental Authorization. Neither the execution, delivery nor
performance of this Agreement by the Seller requires any consent, approval,
license or other action by or in respect of, or registration, declaration or
filing with any means any Governmental Authority.

 

Section 2.04 Title to and Issuance of the Company Shares. The Seller is the
record and beneficial owner and holder of the Company Shares, free and clear of
any mortgage, lien, pledge, charge, security interest or encumbrance of any kind
in respect of such asset, and any conditional sale or voting agreement or proxy,
including any agreement to give any of the foregoing (collectively, “Liens”).
None of the Company Shares are subject to pre-emptive or similar rights, either
pursuant to any organizational document of the Company, requirement of Law or
any contract, and no Person has any pre-emptive rights or similar rights to
purchase or receive any of the Company Shares or other interests in the Company
from the Seller.

 

Section 2.05 Organization. The Company is duly organized, validly existing, and
in good standing under the Laws of Switzerland and has the corporate power and
has the power and authority under all applicable Laws to carry on its business
in all material respects as it is now being conducted.

 

Section 2.06 Authorized Shares and Capital. The Company is authorized to issue
1,000 shares of common stock, par value CHF 100.00 per share (the “Company
Common Stock”) and no shares of preferred stock. There are 1,000 shares of
Company Common Stock issued and outstanding with an aggregate value of paid-in
charter (equity) capital being CHF 100,000 (one hundred thousand Swiss Francs).
The issued and outstanding shares of Company Common Stock are validly issued,
fully paid, and non-assessable and not issued in violation of the preemptive or
other rights of any Person. This Section 2.06 sets forth the true, correct and
complete capitalization of the Company, including all existing options,
warrants, calls, or commitments of any character relating to the authorized and
unissued stock of the Company. Except as disclosed in this Section 2.06, there
are no options, warrants, convertible securities, subscriptions, stock
appreciation rights, phantom stock plans or stock equivalents or other rights,
agreements, arrangements or commitments (contingent or otherwise) of any
character issued or authorized by the Company relating to the issued or unissued
capital stock of the Company (including, without limitation, rights the value of
which is determined with reference to the capital stock or other securities of
the Company) or obligating the Company to issue or sell any shares of capital
stock of, or options, warrants, convertible securities, subscriptions or other
equity interests in, the Company. There are no outstanding contractual
obligations of the Company to repurchase, redeem or otherwise acquire any shares
of Company Common Stock or to pay any dividend or make any other distribution in
respect thereof or to provide funds to, or make any investment (in the form of a
loan, capital contribution or otherwise) in, any Person.

 

Section 2.07 Information. The Seller is not aware of any facts that may
constitute a breach of any of the Seller’s representations and warranties made
herein. The information concerning the Company set forth in this Agreement and
in the Company Schedules is complete and accurate in all material respects and
does not contain any untrue statement of a material fact.

 

Section 2.08 Litigation and Proceedings. To the knowledge of the Seller there
are no actions, suits, proceedings, or investigations pending or threatened, by
or against the Company or affecting the Company or its properties, at law or in
equity, before any court or other governmental agency or instrumentality,
domestic or foreign, or before any arbitrator of any kind, and that would
reasonably be expected to result in an award or judgment exceeding EUR
1,000,000. The Seller has no knowledge of any material default on the Company’s
part with respect to any judgment, order, injunction, decree, award, rule, or
regulation of any court, arbitrator, or governmental agency or instrumentality
or of any circumstances which, after reasonable investigation, would reasonably
be expected to result in the discovery of such a default.

 

4

 

 

Section 2.09 Compliance With Laws and Regulations. To the knowledge of the
Seller, during the period that the Seller has been the sole shareholder of the
Company, the Company has complied in all material respects with all state or
local, Swiss or any applicable foreign Laws applicable to the Company and the
operation of its business, except to the extent that noncompliance would not
materially and adversely affect the business, operations, properties, assets, or
condition of the Company or except to the extent that noncompliance would not
result in the occurrence of any material liability for the Company.

 

Section 2.10 Broker’s, Finder’s or Similar Fees. There are no brokerage
commissions, finder’s fees or similar fees or commissions payable by the Seller
in connection with the Transactions based on any agreement, arrangement or
understanding with the Seller or any action taken by the Seller.

 

ARTICLE III REPRESENTATIONS AND WARRANTIES OF THE PURCHASER

 

As an inducement to, and to obtain the reliance of the Seller, the Purchaser
represents and warrants to the Seller as follows, and Mr. Aston Fallen further
represents, warrants and covenants with the Seller as set forth in Section 3.01:

 

Section 3.01 Organization. As of the Effective Date Purchaser is not registered
in the Commercial Registry of Canton of Vaud, Switzerland but in the course of
being registered therein. Therefore, Mr. Aston Fallen is personally liable for
all obligations out of or in connection with this Agreement up and until
Purchaser assumed all such liabilities after its registration; all pursuant to
Article 645 Para. 2 Swiss Code of Obligations. Mr Aston Fallen as future
Director of the Purchaser represents and covenants to Facebank Group that
Purchaser will after its registration forever assume all the rights and
obligations of this Agreement.

 

Section 3.02 Valid Obligation. The execution and delivery of this Agreement does
not, and the consummation of the Transactions will not, violate any provision of
the Articles of Organization or limited liability company operating agreement or
similar agreement of the Purchaser (collectively, the “Purchaser’s
Organizational Documents”) or applicable Law. The Purchaser has taken all
actions required by Law, the Purchaser’s Organizational Documents or otherwise,
to authorize the execution, delivery and performance of this Agreement and the
consummation of the Transactions. This Agreement has been duly executed and
delivered by the Purchaser and it constitutes a valid and legally binding
agreement of the Purchaser, enforceable against it in accordance with its terms,
except as may be limited by bankruptcy, insolvency, moratorium or other similar
Laws affecting the enforcement of creditors’ rights generally and subject to the
qualification that the availability of equitable remedies is subject to the
discretion of the court before which any proceeding therefore may be brought.

 

Section 3.03 Governmental Authorization. Neither the execution, delivery nor
performance of this Agreement by the Purchaser requires any consent, approval,
license or other action by or in respect of, or registration, declaration or
filing with any means any Governmental Authority.

 

Section 3.04 Compliance With Laws and Regulations. The Purchaser has complied in
all material respects with all Laws applicable to the Purchaser and the
operation of its business, except to the extent that noncompliance would not
materially and adversely affect the business, operations, properties, assets, or
condition of the Purchaser or except to the extent that noncompliance would not
result in the occurrence of any material liability for the Purchaser. This
compliance includes, but is not limited to, the filing of all reports to date
with federal and state securities authorities.

 

5

 

 

Section 3.05 Investment Representations.

 

(a) The Purchaser and its advisors, if any, have been furnished with all
materials relating to the business, finances and operations of the Company and
materials relating to the offer and sale of the Company Shares which have been
requested by the Purchaser or its advisors. The Purchaser and its advisors, if
any, have been afforded the opportunity to ask questions of each of the Company
and any subsidiaries and affiliates of the Company.

 

(b) Purchaser understands and agrees that the consummation of this Agreement and
the Transactions, including the delivery of the Company Shares to Purchaser as
contemplated hereby constitutes the offer and sale of securities under the
Securities Act of 1933, as amended, and the rules and regulations thereunder
(the “Securities Act”) and applicable Laws and that the Company Shares are being
acquired for Purchaser’s own account and not with a present view towards the
public sale or distribution thereof, except pursuant to sales registered or
exempted from registration under the Securities Act or any other Laws.

 

(c) Purchaser is an “accredited investor” as that term is defined in Rule 501(a)
of Regulation D under the Securities Act (an “Accredited Investor”).

 

(d) Purchaser and its advisors, if any, have been furnished with all materials
relating to the business, finances and operations of the Company and materials
relating to the offer and sale of the Company Shares which have been requested
by Purchaser or its advisors. Purchaser and its advisors, if any, have been
afforded the opportunity to ask questions of the Company. Purchaser understands
that its investment in the Company Shares involves a significant degree of risk.
Purchaser, either alone or together with its representatives, has such
knowledge, sophistication and experience in business and financial matters so as
to be capable of evaluating the merits and risks of the prospective investment
in the Company Shares, and has so evaluated the merits and risks of such
investment. Purchaser is able to bear the economic risk of an investment in the
Company Shares and, at the present time, is able to afford a complete loss of
such investment.

 

(e) Purchaser understands that the sale or re-sale of the Company Shares has not
been and is not being registered under the Securities Act or any applicable
state or foreign securities Laws, and the Company Shares may not be transferred
other than in compliance with all such Laws. Purchaser understands that no
public market now exists for the Company Shares, and that the Seller has made no
assurances that a public market will ever exist for the Company Shares.

 

(f) Purchaser understands that no United States federal or state agency or any
other governmental or state agency has passed on or made recommendations or
endorsement of the Company Shares or the suitability of the investment in the
Company Shares nor have such authorities passed upon or endorsed the merits of
the transactions set forth herein.

 

6

 

 

(g) Purchaser represents, warrants and confirms that Purchaser is not a “broker”
or “dealer” as defined in the Securities Act of 1934, as amended, and the rules
and regulations thereunder, and is not required to be registered as such with
the United States Securities and Exchange Commission, the Financial Industry
Regulatory Authority or any other self-regulatory organization. Purchaser
acknowledges and agrees that none of the Seller, the Company nor any of their
respective legal counsel has advised Purchaser with respect to the
representations, warranties and confirmations herein and that Purchaser is
undertaking the actions as contemplated herein having received such other legal
advice and counsel as Purchaser has determined to be necessary in connection
therewith.

 

Section 3.06 Broker’s, Finder’s or Similar Fees. There are no brokerage
commissions, finder’s fees or similar fees or commissions payable by the
Purchaser in connection with the Transactions based on any agreement,
arrangement or understanding with the Purchaser or any action taken by the
Purchaser.

 

ARTICLE IV SHARE PURCHASE

 

Section 4.01 The Transactions. On the terms and subject to the conditions set
forth in this Agreement, on the Closing Date (as defined below) the Seller shall
sell, assign, transfer and deliver to the Purchaser, free and clear of all
Liens, pledges, encumbrances, charges, restrictions or known claims of any kind,
nature, or description, all of the Company Shares held by the Seller, in
exchange for the Purchase Price (as defined below).

 

Section 4.02 Closing. The closing of the Transactions (the “Closing”) shall
occur on the third Business Day following the satisfaction, or waiver by the
Party or Parties for whose benefit the condition(s) exist, of the conditions to
closing as set forth in ARTICLE VI and ARTICLE VII, and subject to the
satisfaction of the conditions to closing as set forth in ARTICLE V, provided
that the Parties agree that the conditions to closing as set forth in ARTICLE V
may be satisfied on or before the Closing Date, or such or such other date as
the Parties shall agree, each in their sole discretion (such date, the “Closing
Date”). The Closing shall occur by conference call and electronic communication
(i.e., emails/pdf) or facsimile, with exchange of original signatures to follow
by mail, on the Closing Date and effective as of 11:59 p.m. Eastern time on the
Closing Date.

 

Section 4.03 Deliverables at the Closing.

 

(a) At the Closing, Seller shall deliver to the Purchaser:

 

(i) A certificate of a duly authorized officer of the Seller dated as of the
Closing Date, in form and substance reasonably satisfactory to Purchaser (A)
certifying the name, title and true signature of each officer of the Seller
executing or authorized to execute this Agreement, the Transaction Documents,
and such other documents, instruments and certifications required or
contemplated hereby or thereby, and (B) attaching and certifying a certificate
of good standing and legal existence of the Seller issued by the Secretary of
State of the State of Florida and dated as of a date no earlier than three
Business Days prior to the Closing Date;

 

(ii) A certificate of a duly authorized officer of the Seller, dated as of the
Closing Date, in form and substance reasonably satisfactory to Purchaser;
certifying that the matters set forth in Section 6.01 and Section 7.03 are true
and correct;

 

(iii) the Stock Power in the form as attached hereto as Exhibit A, duly executed
by an authorized officer of the Seller;

 

7

 

 

(iv) The resignations of Mr. John Textor and Mr. Victor Iezuitov as directors
and officers of the Company and each of its subsidiaries, duly executed by Mr.
Textor and Mr. Iezuitov, as applicable, with no compensation payable to those
directors under those resignations and providing that their resignations shall
be effective as of the Closing Date;

 

(v) such other documents as Purchaser may reasonably request for the purpose of
evidencing the accuracy of any of Seller’s representations and warranties;
evidencing the performance by the Seller of, or the compliance by the Seller
with, any covenant or obligation required to be performed or complied with by
the Seller hereunder; or otherwise facilitating the consummation or performance
of any of the Transactions.

 

(b) At the Closing, Purchaser shall deliver to the Seller:

 

(i) A certificate of a duly authorized officer of the Purchaser dated as of the
Closing Date, in form and substance reasonably satisfactory to Seller certifying
the name, title and true signature of each officer of the Purchaser executing or
authorized to execute this Agreement, the Transaction Documents, and such other
documents, instruments and certifications required or contemplated hereby or
thereby;

 

(ii) A certificate of a duly authorized officer of the Purchaser, dated as of
the Closing Date, in form and substance reasonably satisfactory to Seller;
certifying that the matters set forth in Section 7.01 and Section 6.03 are true
and correct;

 

(iii) the sum of $1.00 (the “Purchase Price”) by wire transfer or check;

 

(iv) The following assignments and releases with respect to the issuance by FBNK
Finance S.a r.l. a Luxembourg company (“FBNK Finance”) of a total of EUR
50,000,000 notes, portions of which were issued to each of the following
investors pursuant to the Terms and Conditions related thereto (as to each such
Investor, the “Terms and Conditions”) and an Underwriting Agreement related
thereto (as to each such Investor, the “Underwriting Agreement”):

 

(1) An assignment and release agreement between the Seller, FBNK Finance and
Joint Proficient Project Company Limited (“JP”), pursuant to which the EUR 6
million bond guarantee, initially issued by Seller to JP shall be assigned from
Seller to FBNK Finance, to include a full release of any obligations, guarantees
or liabilities of any sort of the Seller to JP or any other Person, including
with respect to the obligations of the Seller pursuant to the Underwriting
Agreement and the Terms and Conditions related thereto, the forgoing to be
completed via the Assignment of Guaranty and Release by and between the Seller,
FBNK Finance and JP, in the form as attached hereto as Exhibit B-1 and to be in
form and substance as acceptable to Seller;

 

(2) a release agreement by and between the Seller, FBNK Finance and IndexAtlas
AG (“IndexAtlas”), to include a full release of any obligations, guarantees or
liabilities of any sort of the Seller to any Person, including with respect to
the obligations of the Seller pursuant to the Underwriting Agreement and the
Terms and Conditions related thereto, the forgoing to be completed via the
Assignment of Guaranty and Release in the form as attached hereto as Exhibit B-2
and to be in form and substance as acceptable to Seller;

 

8

 

 

(3) a release agreement by and between the Seller, FBNK Finance and SERES
Investments S.à r.l., SPF, to include a full release of any obligations,
guarantees or liabilities of any sort of the Seller to any Person, including
with respect to the obligations of the Seller pursuant to the Underwriting
Agreement and the Terms and Conditions related thereto, the forgoing to be
completed via the Assignment of Guaranty and Release in the form as attached
hereto as Exhibit B-3 and to be in form and substance as acceptable to Seller;

 

(4) a release agreement by and between the Seller, FBNK Finance and Lazar Vision
Fund LP, to include a full release of any obligations, guarantees or liabilities
of any sort of the Seller to any Person, including with respect to the
obligations of the Seller pursuant to the Underwriting Agreement and the Terms
and Conditions related thereto, the forgoing to be completed via the Assignment
of Guaranty and Release in the form as attached hereto as Exhibit B-4 and to be
in form and substance as acceptable to Seller;

 

(5) a release agreement by and between the Seller, FBNK Finance and Herculius
Partners SA, to include a full release of any obligations, guarantees or
liabilities of any sort of the Seller to any Person, including with respect to
the obligations of the Seller pursuant to the Underwriting Agreement and the
Terms and Conditions related thereto, the forgoing to be completed via the
Assignment of Guaranty and Release in the form as attached hereto as Exhibit B-5
and to be in form and substance as acceptable to Seller;

 

(6) a release agreement by and between the Seller, FBNK Finance and Herculius
Partners “Taurus” Fund c/o IFM Independent Fund Management, to include a full
release of any obligations, guarantees or liabilities of any sort of the Seller
to any Person, including with respect to the obligations of the Seller pursuant
to the Underwriting Agreement and the Terms and Conditions related thereto, the
forgoing to be completed via the Assignment of Guaranty and Release in the form
as attached hereto as Exhibit B-6 and to be in form and substance as acceptable
to Seller;

 

(7) a release agreement by and between the Seller, FBNK Finance and The Native
SA, to include a full release of any obligations, guarantees or liabilities of
any sort of the Seller to any Person, including with respect to the obligations
of the Seller pursuant to the Underwriting Agreement and the Terms and
Conditions related thereto, the forgoing to be completed via the Assignment of
Guaranty and Release in the form as attached hereto as Exhibit B-7 and to be in
form and substance as acceptable to Seller;

 

(8) a release agreement by and between the Seller, FBNK Finance and HLEE Finance
S.à r.l. (“HLEE Finance”), to include a full release of any obligations,
guarantees or liabilities of any sort of the Seller to any Person, including
with respect to the obligations of the Seller pursuant to the Underwriting
Agreement and the Terms and Conditions related thereto, the forgoing to be
completed via the Assignment of Guaranty and Release in the form as attached
hereto as Exhibit B-8 and to be in form and substance as acceptable to Seller;

 

9

 

 

(9) a release agreement by and between the Seller, FBNK Finance and Victor
Iezuitov, to include a full release of any obligations, guarantees or
liabilities of any sort of the Seller to any Person, including with respect to
the obligations of the Seller pursuant to the Underwriting Agreement and the
Terms and Conditions related thereto, the forgoing to be completed via the
Assignment of Guaranty and Release in the form as attached hereto as Exhibit B-9
and to be in form and substance as acceptable to Seller;

 

(10) a release agreement by and between the Seller, FBNK Finance and Jacques
Girod, to include a full release of any obligations, guarantees or liabilities
of any sort of the Seller to any Person, including with respect to the
obligations of the Seller pursuant to the Underwriting Agreement and the Terms
and Conditions related thereto, the forgoing to be completed via the Assignment
of Guaranty and Release in the form as attached hereto as Exhibit B-10 and to be
in form and substance as acceptable to Seller; and

 

(v) such other documents as Seller may reasonably request for the purpose of
evidencing the accuracy of any of Purchaser’s representations and warranties;
evidencing the performance by the Purchaser of, or the compliance by the
Purchaser with, any covenant or obligation required to be performed or complied
with by the Purchaser hereunder; or otherwise facilitating the consummation or
performance of any of the Transactions.

 

(c) All Company Shares and shares of Facebank Common Stock transferred hereunder
shall be accompanied by duly executed stock powers, or such other instruments of
transfer as reasonably requested by the Parties, duly executed in blank and with
all required stock transfer stamps affixed, in form and substance satisfactory
to the Purchaser as required for the same to be transferred to the ownership as
set forth above, with all necessary transfer Tax and other revenue stamps,
acquired at the Seller’s expense, affixed.

 

Section 4.04 Actions Following the Closing.

 

(a) At and following the Closing, and upon reasonable request by Seller,
Purchaser shall assist the Seller with filing notification forms according to
German and Swiss securities laws, if applicable, for getting below reporting
threshold in certain subsidiary / affiliate public companies owned by the
Company.

 

(b) Following the Closing and within ten (10) Business Days after the Purchaser
has been registered in the Commercial Registry of Canton of Vaud, Switzerland
the Purchaser shall deliver to Seller (i) a copy of the excerpt of the
Commercial Register evidencing the legal existence of the Purchaser, and (ii) a
written confirmation of the Purchaser that Purchaser has forever assumed all the
rights and obligations of this Agreement.

 

10

 

 

(c) Following the Closing the Purchaser shall take such actions as required to
remove the name “Facebank” from the name of the Company and any of its
Affiliated entities as soon as possible.

 

ARTICLE V CONDITIONS PRECEDENT TO OBLIGATIONS OF EACH PARTY

 

The obligations of each Party to consummate the Closing are subject to the
satisfaction, or waiver by each such Party in its sole discretion, as of and on
the Closing Date, of the following conditions:

 

Section 5.01 Release Agreement. The Mutual Release Agreement in the form as
attached hereto as Exhibit C, shall have been duly executed by each of the
Seller, the Company, HLEE Finance, FBNK Finance, Nexway AG, a German corporation
and a partially owned subsidiary of the Company (“Nexway AG”) and John Textor
and delivered to each of the Parties.

 

Section 5.02 Transfer of Shares to FBNK Finance. The Seller shall have completed
the issuance of 4,833,114 shares of common stock, par value $0.0001 per share,
of the Seller (the “Facebank Common Stock”), to FBNK Finance, in consideration
of the consummation of the transactions pursuant to this Agreement, including
without limitation the transactions set forth in this ARTICLE V, pursuant to an
exemption from registration as set forth in Regulation S pursuant to the
Securities Act, pursuant to the subscription agreement as attached hereto as
Exhibit D, in each case pursuant to documentation and evidence thereof
reasonably satisfactory to each Party.

 

Section 5.03 IndexAtlas Agreement. The consulting agreement between the Seller
and IndexAtlas (the “IndexAtlas Agreement”) shall have been terminated and the
issuance of the 200,000 shares of Facebank Common Stock issued to IndexAtlas,
pursuant to such IndexAtlas Agreement shall have been cancelled, pursuant to a
termination and cancellation agreement between the Seller and IndexAtlas,
substantially in the form as attached hereto as Exhibit E (the “Termination,
Cancellation and Release Agreement”), which shall also result in a full release
of any obligations, guarantees or liabilities of any sort of the Seller to
IndexAtlas, and the executed Termination and Cancellation Agreement and
confirmation of the completion of such events shall have been provided to each
of the Parties.

 

Section 5.04 HLEE Transfer. Seller, on the one hand, and HLEE Finance and the
other persons or entities as set forth below (HLEE Finance and each such other
person or entity, a “Selling Shareholder” and collectively the “Selling
Shareholders”), shall have entered into a Redemption Agreement, in each case
substantially in the form as attached hereto as Exhibit F (each, a “Redemption
Agreement” and collectively the “Redemption Agreements”) and the executed
Redemption Agreements shall have been delivered to Seller and the applicable
Selling Shareholder and the transactions thereunder shall have closed or shall
be closing concurrently with the Closing. The Redemption Agreements shall
operate to cause Seller to redeem a total of 3,633,114 shares of Facebank Common
Stock (the “Redeemed Shares”) from the Selling Shareholders for redemption
consideration of $0.0001 per share of Facebank Common Stock and the closing of
the transactions as contemplated herein. The Selling Shareholders, and the
number of shares of Facebank Common Stock to be redeemed from each Selling
Shareholder, shall be as follows:

 

(a) HLEE Finance: 1,400,000 shares of Facebank Common Stock.

 

(b) Highlight Event and Entertainment AG: 700,000 shares of Facebank Common
Stock.

 

11

 

 

(c) IndexAtlas: 250,000 shares of Facebank Common Stock.

 

(d) Amostar Assets Limited: 500,000 shares of Facebank Common Stock.

 

(e) Mountain Alliance AG: 100,000 shares of Facebank Common Stock.

 

(f) Jacques Girod: 83,333 shares of Facebank Common Stock.

 

(g) Peter Karpenko: 416,667 shares of Facebank Common Stock.

 

(h) Falcon Consulting Limited: 100,000 shares of Facebank Common Stock.

 

(i) Casey Potenzone: 40,000 shares of Facebank Common Stock.

 

(j) Victor Iezuitov: 25,000 shares of Facebank Common Stock.

 

(k) Norman Hansen: 18,114 shares of Facebank Common Stock.

 

Section 5.05 Option Agreement. The Seller and Purchaser shall have executed and
delivered the long form call option agreement between Seller and Purchaser in
the form as attached hereto as Exhibit G (the “Option Agreement”) allowing the
Seller to purchase 42% of the Company Shares, for a cash consideration of CHF 1
in total for the period of 5 years following the Closing. At and following the
Closing, Purchaser shall, and Purchaser shall cause the Company to, assist the
Seller with filing notification forms according to German and Swiss securities
laws, if applicable, for getting above reporting threshold in certain subsidiary
/ affiliate public companies owned by the Company with this option interest.

 

Section 5.06 US$100MM Credit Agreement. The US$100,000,000 Credit Agreement,
dated on or about March 11, 2020, by and between the Seller and HLEE Finance,
the related Security Agreement and Promissory Note shall each have been
terminated, with mutual releases given by the respective parties thereto,
pursuant to the Termination and Release Agreement as attached hereto as Exhibit
H (the “Termination and Release Agreement”), which the Parties acknowledge and
agree has been signed and completed as of the Effective Date.

 

Section 5.07 Payment and Termination. The Seller shall have repaid to Nexway AG,
or its designee, the sum of $619,350, pursuant to the Payment and Termination
Agreement as attached hereto as Exhibit I (the “Payment and Termination
Agreement”), as repayment of the loan that Nexway AG previously provided to the
Seller, and such loan shall have been terminated pursuant to such Payment and
Termination Agreement and such Payment and Termination Agreement shall have been
executed by each party thereto and provided to the Parties.

 

ARTICLE VI CONDITIONS PRECEDENT TO OBLIGATIONS OF PURCHASER

 

The obligations of Purchaser to consummate the Closing are subject to the
satisfaction, or waiver by Purchaser in its sole discretion, as of and on the
Closing Date, of the following conditions:

 

Section 6.01 Accuracy of Representations and Performance of Covenants. Each of
the representations and warranties made by the Seller hereunder shall be true
and correct in all material respects, other than representations and warranties
which are qualified by materiality each of which shall be true and correct in
all respects, in each case, as of the Closing Date as if made on such date, and
the Seller shall have performed or complied with all covenants and conditions
required by this Agreement to be performed or complied with by it prior to or at
the Closing.

 

12

 

 

Section 6.02 No Governmental Prohibition. No order, statute, rule, regulation,
executive order, injunction, stay, decree, judgment or restraining order shall
have been enacted, entered, promulgated or enforced by any court or governmental
or regulatory authority or instrumentality that prohibits the consummation of
Transactions, and Purchaser shall have obtained the approval of any Governmental
Authorities as required in order to consummate the Transactions.

 

Section 6.03 Consents. All consents, approvals, waivers or amendments required
by the Purchaser for the Closing to occur shall have been obtained.

 

Section 6.04 Other Items. Purchaser shall have received further documents,
certificates, or instruments relating to Transactions as it may reasonably
request, including those items and documents as set forth in ARTICLE V.

 

ARTICLE VII CONDITIONS PRECEDENT TO OBLIGATIONS OF THE SELLER

 

The obligations of the Seller to consummate the Closing are subject to the
satisfaction, or waiver by the Seller in its sole discretion, as of and on the
Closing Date, of the following conditions:

 

Section 7.01 Accuracy of Representations and Performance of Covenants. Each of
the representations and warranties made by the Purchaser together shall be true
and correct in all material respects, other than representations and warranties
which are qualified by materiality each of which shall be true and correct in
all respects, in each case, as of the Closing Date as if made on such date, and
the Purchaser shall have performed or complied with all covenants and conditions
required by this Agreement to be performed or complied with by it prior to or at
the Closing.

 

Section 7.02 No Governmental Prohibition. No order, statute, rule, regulation,
executive order, injunction, stay, decree, judgment or restraining order shall
have been enacted, entered, promulgated or enforced by any court or governmental
or regulatory authority or instrumentality that prohibits the consummation of
Transactions, and Seller shall have obtained the approval of any Governmental
Authorities as required in order to consummate the Transactions.

 

Section 7.03 Consents. The consent of the Board of Directors of the Seller for
this Agreement, the other Transaction Documents and the Transactions, and the
execution and consummation, as applicable, of each of the forgoing, shall have
been received. All consents, approvals, waivers or amendments required by the
Seller for the Closing to occur shall have been obtained.

 

Section 7.04 Other Items. Seller shall have received further documents,
certificates, or instruments relating to Transactions as it may reasonably
request, including those items and documents as set forth in ARTICLE V.

 

ARTICLE VIII TERMINATION

 

Section 8.01 Termination. This Agreement may be terminated at any time before
the Closing Date as follows:

 

13

 

 

(a) by mutual written consent of the Seller and Purchaser;

 

(b) by the Seller or by Purchaser, if there shall be in effect a final
non-appealable order, judgment, injunction or decree entered by or with any
Governmental Authority restraining, enjoining or otherwise prohibiting the
consummation of the Transactions;

 

(c) by Purchaser if there shall have been a breach in any material respect of
any representation, warranty, covenant or agreement on the part of the Seller
set forth in this Agreement and such breach has not been cured within ten (10)
days after receipt of notice of such breach by Seller (a “Seller Default”);

 

(d) by the Seller if there shall have been a breach in any material respect of
any representation, warranty, covenant or agreement on the part of Purchaser set
forth in this Agreement and such breach has not been cured within ten (10) days
after receipt of notice of such breach by Purchaser (an “Purchaser Default”);

 

(e) by either the Seller or by Purchaser, if the Closing has not occurred by
July 10, 2020, provided, however, that (i) if the Closing has not occurred by
such date due to a breach of this Agreement by Purchaser, Purchaser shall not
have the right to terminate this Agreement pursuant to this Section 8.01(e) and
(ii) if the Closing has not occurred by such date due to a breach of this
Agreement by the Seller, the Seller shall not have the right to terminate this
Agreement pursuant to this Section 8.01(e).

 

Section 8.02 Termination Costs.

 

(a) If this Agreement is validly terminated by the Seller pursuant to Section
8.01(e), and only in that event, then, promptly but in any event within three
Business Days following such termination by the Seller, Purchaser shall pay to
the Seller an amount in cash equal to the Seller’s reasonable out of pocket
costs incurred with respect to the Transactions following the Effective Date, by
wire transfer of immediately available funds to one or more accounts designated
in writing by the Seller, subject to a maximum payment due hereunder of $25,000.

 

(b) If this Agreement is validly terminated by Purchaser pursuant to Section
8.01(e), and only in that event, then, promptly but in any event within three
Business Days following such termination by Purchaser, the Seller shall pay to
Purchaser an amount in cash equal to Purchaser’s reasonable out of pocket costs
incurred with respect to the Transactions following the Effective Date, by wire
transfer of immediately available funds to one or more accounts designated in
writing by Purchaser, subject to a maximum payment due hereunder of $25,000.

 

(c) Each Party acknowledges that the agreements contained in this Section 8.02
are an integral part of the Transactions and that, without these agreements, the
Parties would not enter into this Agreement. Accordingly if any Party fails to
pay any amounts due pursuant to this Section 8.02 (the “First Party”), and, in
order to obtain such payment, the other party (the “Second Party”) commences any
action, arbitration, hearing, litigation or suit (whether civil, criminal,
administrative, investigative, or informal) that results in a judgment against
the First Party for the amounts set forth in this Section 8.02, the First Party
shall pay to the Second Party the Second Party’s costs and expenses (including
reasonable attorneys’ fees and expenses) in connection with such proceeding,
together with interest on the amounts due pursuant to this Section 8.02 from the
date such payment was required to be made until the date of payment at the prime
lending rate as published in The Wall Street Journal in effect on the date such
payment was required to be made.

 

14

 

 

(d) If an Purchaser Default occurs and the Seller elects to terminate this
Agreement pursuant to Section 8.01(e), the Seller’s sole and exclusive remedy
against Purchaser for any Losses suffered or incurred as a result of or under
this Agreement or the Transactions, including the failure of the Closing to
occur, will be to obtain payment of the termination costs stated in Section
8.02(a). Notwithstanding the forgoing sentence, the Parties agree that the
Seller may elect to not terminate this Agreement pursuant to Section 8.01(e) and
instead elect to enforce specific performance of this Agreement under Section
10.02 to the extent available, and the limitations on remedies stated in the
first sentence of this Section 8.02(d) will apply only if the Seller elects to
terminate this Agreement pursuant to Section 8.01(e) and Purchaser actually pays
the termination costs stated in Section 8.02(a).

 

(e) If a Seller Default occurs and Purchaser elects to terminate this Agreement
under Section 8.01(e), Purchaser’s sole and exclusive remedy against the Seller
for any Losses suffered or incurred as a result of or under this Agreement or
the Transactions, including the failure of the Closing to occur, will be to
obtain payment of the termination costs stated in Section 8.02(b).
Notwithstanding the forgoing sentence, the Parties agree that Purchaser may
elect to not terminate this Agreement pursuant to Section 8.01(e) and instead
elect to enforce specific performance of this Agreement under Section 10.02 to
the extent available, and the limitations on remedies stated in the first
sentence of this Section 8.02(e) will apply only if Purchaser elects to
terminate this Agreement under Section 8.01(e) and the Seller actually pays the
termination costs stated in Section 8.02(b).

 

  (f) If the Closing does not occur for any reason other than for a Purchaser
Default or a Seller Default, the Parties acknowledge and agree that no Party
shall owe to any other Party any payments for any expenses or Losses hereunder.

 

Section 8.03 Effect of Termination. In the event of termination of this
Agreement pursuant to this ARTICLE VIII, this Agreement (other than this ARTICLE
VIII, ARTICLE IX and ARTICLE X) shall become void and of no further force or
effect with no liability on the part of any Party; provided, however, that,
except as provided in Section 8.02, any such termination shall not relieve any
Party from liability for actual damages to the other Parties resulting from a
material breach of this Agreement by such Party.

 

Section 8.04 Default by Purchaser. If Purchaser fails to perform any of its
obligations under this Agreement, the Seller shall be entitled to bring an
action for specific performance pursuant to Section 10.02, damages or a
combination of specific performance and damages. No remedy conferred upon the
Seller is intended to be exclusive of any other remedy provided for in this
Agreement, and each remedy provided to the Seller in this Agreement will be
cumulative and in addition to every other remedy available to the Seller under
this Agreement. No single or partial exercise of any remedy will preclude any
other or further exercise thereof. This provision shall be in addition to the
Seller’s remedies under ARTICLE IX. The provisions of this Section 8.04 shall be
subject to the provisions of Section 8.02(d).

 

15

 

 

Section 8.05 Default by the Seller. If the Seller fails to perform any of its
obligations under this Agreement, Purchaser shall be entitled to bring an action
for specific performance pursuant to Section 10.02, damages or a combination of
specific performance and damages. No remedy conferred upon Purchaser is intended
to be exclusive of any other remedy provided for in this Agreement, and each
remedy provided to Purchaser in this Agreement will be cumulative and in
addition to every other remedy available to Purchaser under this Agreement. No
single or partial exercise of any remedy will preclude any other or further
exercise thereof. This provision shall be in addition to Purchaser’s remedies
under ARTICLE IX. The provisions of this Section 8.05 shall be subject to the
provisions of Section 8.02(e).

 

ARTICLE IX INDEMNIFICATION

 

Section 9.01 General Indemnification. Each Party (the “Indemnifying Party”)
agrees to indemnify, defend and hold harmless the other Party and such other
Party’s Affiliates and each of their respective directors, officers, managers,
partners, employees, agents, equity holders, successors and assigns (each, an
“Indemnified Party”), from and against any and all Losses incurred or suffered
by any Indemnified Party arising out of, based upon or resulting from any breach
of any representation or warranty of the Indemnifying Party herein or breach by
the Indemnifying Party of, or any failure the Indemnifying Party to perform, any
of the covenants, agreements or obligations contained in or made pursuant to
this Agreement of the other Transaction Documents by the Indemnifying Party.

 

Section 9.02 Procedures for Indemnification. In the event that an Indemnified
Party shall incur or suffer any Losses in respect of which indemnification may
be sought under this ARTICLE IX against the Indemnifying Party, the Indemnified
Party shall assert a claim for indemnification by providing a written notice
(the “Notice of Loss”) to the Indemnifying Party stating the nature and basis of
such indemnification. The Notice of Loss shall be provided to the Indemnifying
Party as soon as practicable after the Indemnified Party becomes aware that it
has incurred or suffered a Loss.

 

Section 9.03 Payment. Upon a determination of liability under this ARTICLE IX
the Indemnifying Party shall pay or cause to be paid to the Indemnified Party
the amount so determined within five (5) Business Days after the date of such
determination. If there should be a dispute as to the amount or manner of
determination of any indemnity obligation owed under this Agreement or the other
Transaction Documents, the Indemnifying Party shall nevertheless pay when due
such portion, if any, of the obligation that is not subject to dispute. Upon the
payment in full of any amounts due under this ARTICLE IX with respect to any
claim, the Indemnifying Party shall be subrogated to the rights of the
Indemnified Party against any Person with respect to the subject matter of such
claim.

 

Section 9.04 Effect of Knowledge on Indemnification. The right to
indemnification, reimbursement or other remedy based upon any representations,
warranties, covenants and obligations set forth in this Agreement or the other
Transaction Documents shall not be affected by any investigation conducted with
respect to, or any knowledge acquired (or capable of being acquired) at any
time, whether before or after the execution and delivery of this Agreement or
the other Transaction Documents, with respect to the accuracy or inaccuracy of
or compliance with any such representation, warranty, covenant or obligation.
The waiver of any condition based upon the accuracy of any representation or
warranty, or on the performance of or compliance with any covenant or
obligation, shall not affect the right to indemnification, reimbursement or
other remedy based upon such representations, warranties, covenants or
obligations.

 

16

 

 

ARTICLE X MISCELLANEOUS

 

Section 10.01 Governing Law; Waiver of Jury Trial.

 

(a) This Agreement shall be governed by, enforced, and construed under and in
accordance with the Laws of the State of New York, without giving effect to the
principles of conflicts of Law thereunder, provided that the provisions of the
laws of Switzerland shall apply with respect to the provisions of Section 3.01
and such other provisions herein as required to give effect to the obligations
of Mr. Aston Fallen hereunder. Each of the Parties irrevocably consents and
agrees that any legal or equitable action or proceedings arising under or in
connection with this Agreement shall be brought exclusively in the state or
federal courts of the United States with jurisdiction in New York, New York. By
execution and delivery of this Agreement, each Party irrevocably submits to and
accepts, with respect to any such action or proceeding, generally and
unconditionally, the jurisdiction of the aforesaid courts, and irrevocably
waives any and all rights such Party may now or hereafter have to object to such
jurisdiction.

 

(b) EACH PARTY HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR
INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREIN (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B)
ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS Section 10.01(b).

 

(c) Each of the Parties acknowledge that each has been represented in connection
with the signing of this waiver by independent legal counsel selected by the
respective Party and that such Party has discussed the legal consequences and
import of this waiver with legal counsel. Each of the Parties further
acknowledge that each has read and understands the meaning of this waiver and
grants this waiver knowingly, voluntarily, without duress and only after
consideration of the consequences of this waiver with legal counsel.

 

Section 10.02 Specific Performance. The Parties agree that irreparable damage
would occur in the event that any of the provisions of this Agreement were not
performed by them in accordance with the terms hereof or were otherwise breached
and that each Party hereto shall be entitled to an injunction or injunctions,
specific performance and other equitable relief to prevent breaches of the
provisions hereof and to enforce specifically the terms and provisions hereof,
without the proof of actual damages, in addition to any other remedy to which
they are entitled at law or in equity. Each Party agrees to waive any
requirement for the security or posting of any bond in connection with any such
equitable remedy, and agrees that it will not oppose the granting of an
injunction, specific performance or other equitable relief on the basis that (a)
the other Party has an adequate remedy at law, or (b) an award of specific
performance is not an appropriate remedy for any reason at law or equity.

 

Section 10.03 Notices.

 

(a) Any notice or other communications required or permitted hereunder shall be
in writing and shall be sufficiently given if personally delivered to it or sent
by email with return receipt requested and received, or via overnight courier or
registered mail or certified mail, postage prepaid, addressed as follows:

 

17

 

 

If to the Seller, to:

 

Facebank Group, Inc.

Attn: David Gandler

1115 Broadway, 12th Floor,

New York, NY 10010

Email: dgandler@fubo.tv

 

If to the Purchaser, to:

 

C2A2 Corp. AG Ltd

Attn: Aston Fallen

Chemin de la Chéneau, CH-1276

Gingins Switzerland

Email: eich@balex.law

 

(b) Any Party may change its address for notices hereunder upon notice to each
other Party in the manner for giving notices hereunder.

 

(c) Any notice hereunder shall be deemed to have been given (i) upon receipt, if
personally delivered, (ii) on the day after dispatch, if sent by overnight
courier, (iii) upon dispatch, if transmitted by email with receipt confirmed by
recipient and (iv) three (3) days after mailing, if sent by registered or
certified mail.

 

Section 10.04 Attorneys’ Fees. In the event that any Party institutes any action
or suit to enforce this Agreement or to secure relief from any default hereunder
or breach hereof, the prevailing Party shall be reimbursed by the losing Party
for all costs, including reasonable attorneys’ fees, incurred in connection
therewith and in enforcing or collecting any judgment rendered therein.

 

Section 10.05 Confidentiality. Each Party agrees with the other that it and its
representatives will hold in strict confidence all data and information obtained
with respect to another Party or any subsidiary thereof from any representative,
officer, director or employee, or from any books or records or from personal
inspection, of such other Party, and shall not use such data or information or
disclose the same to others, except (i) to the extent such data or information
is published, is a matter of public knowledge, or is required by Law to be
published; or (ii) to the extent that such data or information must be used or
disclosed in order to consummate the Transactions.

 

Section 10.06 Public Announcements and Filings. Unless required by applicable
Law or regulatory authority, none of the Parties will issue any report,
statement or press release to the general public, to the trade, to the general
trade or trade press, or to any third party (other than its advisors and
representatives in connection with Transactions) or file any document, relating
to this Agreement and the Transactions, except as may be mutually agreed by the
Parties. Copies of any such filings, public announcements or disclosures,
including any announcements or disclosures mandated by Law, shall be delivered
to each Party at least one (1) Business Day prior to the release thereof unless
otherwise prohibited by applicable law.

 

18

 

 

Section 10.07 Schedules; Knowledge. Each Party is presumed to have full
knowledge of all information set forth in each other Party’s schedules delivered
pursuant to this Agreement.

 

Section 10.08 Third Party Beneficiaries. This contract is strictly between the
Parties, and, except as specifically provided herein, including, without
limitation, in ARTICLE IX, no director, officer, stockholder (other than the
Seller), employee, agent, independent contractor or any other Person shall be
deemed to be a third-party beneficiary of this Agreement.

 

Section 10.09 Expenses. Subject to Section 10.04, ARTICLE VIII and ARTICLE IX,
and otherwise as specifically set forth herein, whether or not the Transactions
are consummated, each Party will bear their own respective expenses, including
legal, accounting and professional fees, incurred in connection with the
Transactions.

 

Section 10.10 Entire Agreement. This Agreement and the other Transaction
Documents represent the entire agreement between the Parties relating to the
subject matter thereof and supersedes all prior agreements, understandings and
negotiations, written or oral, with respect to such subject matter. If any
provision of this Agreement is held to be invalid or unenforceable for any
reason, such provision will be conformed to prevailing Law rather than voided,
if possible, in order to achieve the intent of the Parties and, in any event,
the remaining provisions of this Agreement shall remain in full force and effect
and shall be binding upon the Parties.

 

Section 10.11 Survival. The representations, warranties, and covenants of the
respective Parties shall survive the Closing Date and the consummation of the
Transactions for a period of two years. In the event of a termination of this
Agreement prior to the Closing, the provisions of Section 8.03 shall control.

 

Section 10.12 Rights and Remedies; Amendment; Waiver; Etc. Subject to the
provisions of ARTICLE VIII and ARTICLE IX, every right and remedy provided
herein shall be cumulative with every other right and remedy, whether conferred
herein, at Law, or in equity, and may be enforced concurrently herewith, and no
waiver by any Party of the performance of any obligation by the other shall be
construed as a waiver of the same or any other default then, theretofore, or
thereafter occurring or existing. This Agreement may by amended at any time only
by a writing signed by both Parties. Any term or condition of this Agreement may
be waived or the time for performance may be extended by a writing signed by the
Party or Parties for whose benefit the provision is intended. Neither any
failure or delay in exercising any right or remedy hereunder or in requiring
satisfaction of any condition herein nor any course of dealing shall constitute
a waiver of or prevent any Party from enforcing any right or remedy or from
requiring satisfaction of any condition. No notice to or demand on a Party
waives or otherwise affects any obligation of that Party or impairs any right of
the Party giving such notice or making such demand, including any right to take
any action without notice or demand not otherwise required by this Agreement.
Subject to the provisions of ARTICLE VIII and ARTICLE IX, no exercise of any
right or remedy with respect to a breach of this Agreement shall preclude
exercise of any other right or remedy, as appropriate to make the aggrieved
Party whole with respect to such breach, or subsequent exercise of any right or
remedy with respect to any other breach.

 

Section 10.13 Arm’s Length Bargaining; No Presumption Against Drafter. This
Agreement has been negotiated at arm’s-length by parties of equal bargaining
strength, each represented by counsel or having had but declined the opportunity
to be represented by counsel and having participated in the drafting of this
Agreement. This Agreement creates no fiduciary or other special relationship
between the Parties, and no such relationship otherwise exists. No presumption
in favor of or against any Party in the construction or interpretation of this
Agreement or any provision hereof shall be made based upon which Person might
have drafted this Agreement or such provision.

 

19

 

 

Section 10.14 Headings. The headings contained in this Agreement are intended
solely for convenience and shall not affect the rights of the Parties.

 

Section 10.15 No Assignment or Delegation. Neither Party may assign any right or
delegate any obligation hereunder, including by merger, consolidation, operation
of law, or otherwise, without the written consent of the other Party and any
purported assignment or delegation without such consent shall be void, in
addition to constituting a material breach of this Agreement. This Agreement
shall be binding on the permitted successors and assigns of the Parties.

 

Section 10.16 Further Assurances. Each Party shall execute and deliver such
documents and take such action, as may reasonably be considered within the scope
of such Party’s obligations hereunder, necessary to effectuate the Transactions.

 

Section 10.17 Efforts. Subject to the terms and conditions herein provided, each
Party shall use its commercially reasonable efforts to perform or fulfill all
conditions and obligations to be performed or fulfilled by it under this
Agreement. Each Party also agrees that it shall use its commercially reasonable
efforts to take, or cause to be taken, all actions and to do, or cause to be
done, all things necessary, proper or advisable under applicable Laws and
regulations to consummate and make effective this Agreement and the
Transactions.

 

Section 10.18 Counterparts. This Agreement may be executed in multiple
counterparts, each of which shall be deemed an original and all of which taken
together shall be but a single instrument. The execution and delivery of a
facsimile or other electronic transmission of a signature to this Agreement
shall constitute delivery of an executed original and shall be binding upon the
person whose signature appears on the transmitted copy.

 

[Signatures appear on following page]

 

20

 

 

IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be executed
by their respective officers, hereunto duly authorized, as of the Effective
Date.

 

  Facebank Group, Inc.         By: /s/ David Gandler   Name: David Gandler  
Title: Chief Executive Officer

 

  Aston Fallen (with respect to Section 3.01)

 

  By: /s/ Aston Fallen

 

  C2A2 Corp. AG Ltd         By: /s/ Aston Fallen   Name: Aston Fallen   Title:

Director

 

 

 

 

Exhibit A

 

(Attached)

 

 

 

 

Exhibit B-1

 

Assignment and Release Agreement (Joint Proficient Project Company Limited)

 

(Attached)

 

 

 

 

Exhibit B-2

 

Release Agreement (IndexAtlas AG)

 

(Attached)

 

 

 

Exhibit B-3

 

Release Agreement (SERES Investments S.à r.l., SPF)

 

(Attached)

 

 

 

Exhibit B-4

 

Release Agreement (Lazar Vision Fund LP)

 

(Attached)

 

 

 

 

Exhibit B-5

 

Release Agreement (Herculius Partners SA)

 

(Attached)

 

 

 

 

Exhibit B-6

 

Release Agreement (Herculius Partners “Taurus” Fund c/o IFM Independent Fund
Management)

 

(Attached)

 

 

 

 

Exhibit B-7

 

Release Agreement (The Native SA)

 

(Attached)

 

 

 

 

Exhibit B-8

 

Release Agreement (HLEE Finance S.à r.l.)

 

(Attached)

 

 

 

 

Exhibit B-9

 

Release Agreement (Victor Iezuitov)

 

(Attached)

 

 

 

 

Exhibit B-10

 

Release Agreement (Jacques Girod)

 

(Attached)

 

 

 

 

Exhibit C

 

Mutual General Release

 

(Attached)

 

 

 

 

Exhibit D

 

FBNK Finance 4,833,114 share Subscription Agreement

 

(Attached)

 

 

 

 

Exhibit E

 

IndexAtlas Termination and Cancellation Agreement

 

(Attached)

 

 

 

 

Exhibit F

 

Form of Redemption Agreement

 

(Attached)

 

 

 

 

Exhibit G

 

Option Agreement

 

(Attached)

 

 

 

 

Exhibit H

 

Termination and Release Agreement

 

(Attached)

 

 

 

 

Exhibit I

 

Payment and Termination Agreement

 

(Attached)

 

 

 

 

 

 

 